Opinión disidente emitida por el
Juez Asociado Señor Her-nández Denton.
Por entender que en el caso de autos la situación factual requiere que no se aplique con automatismo la doctrina de solidaridad entre cocausantes de un daño, disentimos.
Este Tribunal debió aprovechar esta coyuntura para reevaluar las consecuencias de esta normativa sobre nues-tro derecho privado y, simultáneamente, examinar con de-*609tenimiento la posible aplicabilidad en Puerto Rico de la doctrina francesa de obligación in solidum, a la luz de un estudio comparado de los preceptos del Art. 1090 del Có-digo Civil, 31 L.P.R.A. see. 3101, y las disposiciones de có-digos análogos en países de tradición civilista. “La idea de la obligación in solidum se basa en que en determinados casos de pluralidad de deudores, aunque cada uno de ellos responda por entero, su responsabilidad es autónoma de las de los otros, ya que el vínculo del que la misma deriva es un vínculo independiente, que ha nacido por sí solo.” (Enfasis en el original y escolio omitido.) A.C. Montes, Mancomunidad o solidaridad en la responsabilidad plural por acto ilícito civil, Barcelona, Ed. Bosch, 1985, pág. 36. Al amparo de la doctrina de obligación in solidum, “[l]a parte lesionada, para conservar su acción contra cada uno de los coautores, deberá interrumpir la prescripción en relación a cada uno de ellos ... ”. Id., pág. 38.
En el caso de autos, la aplicación mecánica de la norma-tiva prevaleciente constituye una injusticia palmaria para los demandados traídos al pleito casi cinco (5) años des-pués que se incoara la demanda original.